Opinion by
Judge Paynter
Affirming.
M. P. Miller sues as a taxpayer. Pineville is a city of the fourth class. It issued bonds for street improvements. The trustees of the school district (the district being co-extensive with the boundary of Pineville) issued bonds for the purpose of building a schoolhouse. The proceeds of the bonds were used for the purposes for which they were intended. After issuing the bonds under sec. 3483, Ky. Stats. 1903, the city limits were reduced. The question involved in this case is whether the property which was within the corporate limits of the city of Pineville at the time the bonds were issued, and which is now outside of the city limits by reason of the proceedings under sec. 3483, Ky. Stats. 1903, can lie assessed and made to pay taxes for the purpose of aiding in paying the bonds.
Neither the organic nor the statutory law of the *215State provides that the property 'within the territory stricken from cities of the fourth class shall be required to pay any taxes to the municipality for any purpose. Municipalities are arms of the State government. Their charters are granted by the Legislature. The right to grant the charters implies the right to alter, change or amend them. If too much territory is embraced within the limits of a city, the right to reduce it or to prescribe the manner of doing it is vested in the authority which created it.
In speaking of the control of Legislatures over municipalities it is said in Cooley’s Constitutional Limitations, 266: “The creation of municipal corporations, and the conferring upon them of certain powers, and subjecting them to corresponding duties, does not deprive the Legislature of the State of that general control over their citizens which was before possessed. It still has authority to amend their- charters, enlarge or diminish their powers, extend or limit their boundaries, consolidate two or more into one, overrule their legislative action whenever it is deemed unwise, impolitic or unjust, and even abolish them altogether in the legislative discretion, and substitute those which are different. The rights and franchises of such a corporation, being granted for the purposes of government, can never become such vested rights as against the State that they can not be taken away; nor does the charter constitute a contract in the sense of the constitutional provision which prohibits the obligation of contracts being violated. Restraints on the legislative power of control must be found in the Constitution of the State, or they must rest alone in the legislative discretion. If the legislative action in these cases operates injuriously to the municipalities or to individuals, the remedy is not with the courts. The courts *216have no power to interfere, and the people must be looked to, to right through the ballot box all these wrongs. ’ ’
This rule was recognized as correct in Laramie County v. Albany County, &c., 92 U. S., 310, 23 L. Ed., 552, where it is said: “Such corporations are composed of all the inhabitants of the territory included in the political organization, and the attribute of individuality is conferred on the entire mass of such residents, and it may be modified or taken away at the- mere will of the Legislature, according to its own views of public convenience, and without any necessity for the consent of those composing the body politic.”
Dillon on Municipal Corporations, 4th Ed., sec. 188, says: “If a new corporation is created out of the territory of an old corporation, or if a part of its territory or inhabitants is annexed to another corporation, unless some provision is made in the act respecting the property and existing liabilities of the old corporation, the latter will be entitled to all the property and be solely answerable for all the liabilities.”
Smith’s Modern Law of Municipal Corporations enunciates the same doctrine. Besides, this court did so in the case of Fitzpatrick v. Board of Trustees, 87 Ky., 138, 10 Ky. Law Rep., 9, 7 S. W., 896.
It is insisted that sec. 3483, Ky. Stats. 1903, which provides for the reduction of the territory of municipalities, is unconstitutional, because only the city or taxpayer within the territory proposed to be stricken off can make a defense or file a remonstrance, and because the defense is limited to show that the majority of taxpayers within the proposed stricken territory are against the change in the city limits, and that such a change will impose unjust *217burdens on the taxpayers within the territory to be stricken off. The question raised is. answered by the mere statement that, if the Legislature can add to or reduce the limits of a city at will, then the power also exisits to limit the defense to a proceeding instituted by authority of the Legislature to alter or change the limits of a municipality. The will of the Legislature is supreme in such matters, and as to whether it exercises its authority wisely can not be questioned. In addition to that, this court has recognized the validity of the statute in several cases.
Again, it is urged that the taxpayers living within the cut-off territory agreed to pay for their share of the debts of the municipality. The municipal authorities of Pineville have no jurisdiction over the territory outside of the city limits. When the territory was reduced, necessarily their authority was restricted to the reduced limits. The authority to levy and collect taxes is not the subject of agreement, but is a power that is vested by legislative action.
The judgment is affirmed.